Case 2:18-cv-06893-SJO-FFM Document 39-1 Filed 10/29/18 Page 1 of 7 Page ID #:1068



    1 HARDER LLP
        CHARLES J. HARDER (CA Bar No. 184593)
    2
        RYAN J. STONEROCK (CA Bar No. 247132)
    3   132 S. Rodeo Drive, Fourth Floor
        Beverly Hills, California 90212
    4
        Telephone: (310) 546-7400
    5   Facsimile: (310) 546-7401
    6
        Email:      CHarder@HarderLLP.com
                    RStonerock@HarderLLP.com
    7
      Attorneys for Defendant
    8 DONALD J. TRUMP
    9
   10                        UNITED STATES DISTRICT COURT
   11                       CENTRAL DISTRICT OF CALIFORNIA
   12
        STEPHANIE CLIFFORD a.k.a.                 Case No. 2:18-cv-06893-SJO-FFM
   13 STORMY DANIELS,
                                                  DECLARATION OF
   14                                             CHARLES J. HARDER
                    Plaintiff,
   15                                             IN SUPPORT MOTION OF
                                                  DEFENDANT DONALD J. TRUMP
   16         v.
                                                  FOR ATTORNEYS’ FEES AND
   17                                             MONETARY SANCTIONS
        DONALD J. TRUMP,
   18
               Defendant.
   19
                                                  Assigned for All Purposes to the
   20
                                                  Hon. S. James Otero
   21
   22
   23
                                                  Action Filed: April 30, 2018
   24
   25
   26
   27
   28
                                                1
                                 DECLARATION OF CHARLES J. HARDER
Case 2:18-cv-06893-SJO-FFM Document 39-1 Filed 10/29/18 Page 2 of 7 Page ID #:1069



    1                     DECLARATION OF CHARLES J. HARDER
    2        I, Charles J. Harder, declare:
    3        1.     I am an attorney duly licensed to practice before all courts of the State of
    4 California and in the U.S. District Court for the Central District of California, among
    5 other courts. I am a partner of the law firm Harder LLP, counsel of record for
    6 Defendant Donald J. Trump (“Mr. Trump”). I make this declaration based on my
    7 own personal knowledge and, if called and sworn as a witness, I could and would
    8 competently testify hereto.
    9        2.     Attached hereto as Exhibit A is a true and correct copy of a statement of
   10 the amount of fees, and the corresponding attorney time, incurred by Mr. Trump in
   11 defending against this action, and for which he seeks reimbursement. This statement
   12 is divided into the following categories: (1) Initial Analysis, Strategy and Defense; (2)
   13 Motion to Transfer; (3) Motion to Strike; and (4) Motion for Attorneys’ Fees. The
   14 effective hourly rate of each attorney reflected in this statement constitutes the
   15 attorney’s full hourly rate for this matter, reduced by all billing discounts provided by
   16 Harder LLP to Mr. Trump. This statement was prepared by my office and is based
   17 upon Harder LLP’s billing records for this action. I have reviewed these billing
   18 records, and the attached statement accurately reflects those records. Additionally,
   19 the fees incurred in defending against this case were fixed and not contingent on the
   20 results obtained.
   21        3.     In addition to the time reflected on the statement attached hereto as
   22 Exhibit A, it is estimated that an additional twenty (20) hours in attorney time will be
   23 necessary to review Plaintiff’s Opposition to Mr. Trump’s Motion for Attorneys’ Fees
   24 and Monetary Sanctions and prepare a Reply in support of the same, and an additional
   25 sixteen (16) hours in attorney time will be necessary to prepare for and attend a
   26 potential hearing on the Motion.
   27        4.     Attached hereto as Exhibit B is a true and correct copy of a June 12-13,
   28 2018 email exchange between myself and Plaintiff’s counsel, Ahmed Ibrahim.
                                              -2-
                               DECLARATION OF CHARLES J. HARDER
Case 2:18-cv-06893-SJO-FFM Document 39-1 Filed 10/29/18 Page 3 of 7 Page ID #:1070



    1        5.      Attached hereto as Exhibit C is a true and correct copy of an August 7,
    2 2018 email exchange between myself and Mr. Ibrahim.
    3        6.      Attached hereto as Exhibit D is a true and correct copy of the Order
    4 Granting in Part and Denying in Part Motion for Attorneys’ Fees, issued in the matter
    5 of Stephen Wynn v. James Chanos, United States District Court, Northern District of
    6 California, Case No. 14-cv-04329-WHO, on June 19, 2015, which is available on the
    7 Pacer website for the Northern District of California (https://ecf.cand.uscourts.gov).
    8        7.      Attached hereto as Exhibit E is a true and correct copy of the
    9 Declaration of Richard Rohan, filed in the matter of Dimitri Charalambopoulos v.
   10 Camille Grammer, United States District Court, Northern District of Texas, Case No.
   11 14-cv-02424-D, on September 1, 2015, which is available on the Pacer website for the
   12 Northern District of Texas (https://ecf.txnd.uscourts.gov/).
   13        8.      I am lead litigation counsel for Mr. Trump in this matter, and the other
   14 attorneys listed below worked on this action at my direction and under my
   15 supervision:
   16                a.    Charles Harder (designated as “CH” on the statement attached as
   17 Exhibit A hereto): I have been practicing law for nearly twenty-two (22) years, and
   18 am a founding partner of Harder LLP. Among many other cases, in 2016, I won a
   19 $140 million jury trial verdict for Terry Bollea (a.k.a. Hulk Hogan) in an invasion of
   20 privacy lawsuit in Florida against Gawker Media. In 2017, I won a nearly $3 million
   21 dollar settlement payment and full retraction and apology on behalf of First Lady
   22 Melania Trump in a defamation lawsuit against the Daily Mail. In 2017, I was named
   23 California Lawyer of the Year in Media by California Lawyer magazine. I have also
   24 been listed in the Top 100 Lawyers in California by the Daily Journal in 2017 and
   25 2018, listed in the Top 100 “Power Lawyers” in America by The Hollywood Reporter
   26 for different years, and listed in “Super Lawyers” by Thompson Reuters. In 2016,
   27 The Hollywood Reporter wrote of me: “Arguably the highest-profile media lawyer in
   28 America.” I am also the founding Editor and Co-Author of the law treatise
                                              -3-
                               DECLARATION OF CHARLES J. HARDER
Case 2:18-cv-06893-SJO-FFM Document 39-1 Filed 10/29/18 Page 4 of 7 Page ID #:1071



    1 ENTERTAINMENT LAW & LITIGATION (Oxford University Press 2011-12, Lexis/Nexis
    2 2013-18 Editions). I am a 1996 graduate of Loyola Law School, Los Angeles. After
    3 law school, I served as a one-year law clerk for U.S. District Judge A. Andrew Hauk
    4 in the Central District of California. Attached hereto as Exhibit F is a true and
    5 correct copy of my bio taken from Harder LLP’s website, www.HarderLLP.com.
    6              Ryan Stonerock (designated as “RJS” on the statement attached as
    7 Exhibit A hereto): Mr. Stonerock is a partner at Harder LLP, and has been practicing
    8 law for nearly twelve (12) years. Prior to joining Harder LLP, Mr. Stonerock was a
    9 partner at the Los Angeles law firm, Wolf Rifkin Shapiro Schulman & Rabkin LLP.
   10 Mr. Stonerock has represented numerous high profile individuals and companies in
   11 connection with the publication of false and defamatory statements, unauthorized
   12 images and private information. Mr. Stonerock worked closely with me in obtaining
   13 a multi-million dollar settlement and full retraction and apology on behalf of First
   14 Lady Melania Trump in a defamation lawsuit against the Daily Mail. Mr. Stonerock
   15 has been named a Southern California “Rising Star” by Super Lawyers in 2009, 2010
   16 and 2013-2017 in the area of Entertainment & Sports. Mr. Stonerock is a 2006
   17 graduate of Georgetown Law School. Attached hereto as Exhibit G is a true and
   18 correct copy of Mr. Stonerock’s bio taken from Harder LLP’s website,
   19 www.HarderLLP.com.
   20              Dilan Esper (designated as “DE” on the statement attached as Exhibit A
   21 hereto): Mr. Esper is a senior attorney at Harder LLP, and has been practicing law for
   22 nearly twenty-three (23) years. He has participated in the litigation of numerous First
   23 Amendment cases, including preparing the amicus brief for the ACLU Foundation of
   24 Southern California filed in the California Supreme Court in Keenan v. Superior
   25 Court, representing homeless protesters who successfully sued the City of Los
   26 Angeles for violating their First Amendment rights, and authoring a number of
   27 appellate briefs and petitions, including in the California Supreme Court and the
   28 United States Supreme Court. Most recently, Mr. Esper spearheaded the preparation
                                             -4-
                              DECLARATION OF CHARLES J. HARDER
Case 2:18-cv-06893-SJO-FFM Document 39-1 Filed 10/29/18 Page 5 of 7 Page ID #:1072



    1 of two pending petitions for certiorari before the United States Supreme Court in
    2 McKee v. Cosby and Hassell v. Yelp Inc., which both involve First Amendment
    3 issues. Mr. Esper is a 1995 graduate of the University of Southern California, where
    4 he was Order of the Coif and an Editor of the Southern California Law Review.
    5 Attached hereto as Exhibit H is a true and correct copy of Mr. Esper’s bio taken from
    6 Harder LLP’s website, www.HarderLLP.com.
    7               b.    Steven Frackman (designated as “SF” on the statement attached
    8 as Exhibit A hereto): Mr. Frackman is an attorney at Harder LLP, and has been
    9 practicing law for nearly nine (9) years. Prior to working at Harder LLP, Mr.
   10 Frackman worked at one of the largest law firms in Los Angeles, where he litigated
   11 matters on behalf of prominent clients, including Beats Electronics, Public Storage,
   12 and the Trustee for the Bankruptcy Estate of Billy Preston. Mr. Frackman is a 2009
   13 graduate of Loyola Law School, Los Angeles, where he served as a Production Editor
   14 of the Loyola of Los Angles Entertainment Law Review, and also served as Judicial
   15 Extern to the Hon. Charles F. Eick in the United States District Court, Central District
   16 of California. Attached hereto as Exhibit I is a true and correct copy of Mr.
   17 Frackman’s bio taken from Harder LLP’s website, www.HarderLLP.com.
   18              Ted Nguyen (designated as “TN” on the statement attached as Exhibit A
   19 hereto): Mr. Nguyen is an attorney at Harder LLP, and has been practicing law for
   20 nearly two (2) years. Prior to working at Harder LLP, Mr. Nguyen completed an
   21 appellate clerkship at a prominent Los Angeles law firm. Mr. Nguyen is a 2016
   22 graduate of Loyola Law School, Los Angeles, where he served as an Editor of the
   23 Loyola of Los Angeles International and Comparative Law Review. Attached hereto
   24 as Exhibit J is a true and correct copy of Mr. Nguyen’s bio taken from Harder LLP’s
   25 website, www.HarderLLP.com.
   26        9.     Attached hereto as Exhibit K is a true and correct copy of an April 14,
   27 2018 tweet by Plaintiff’s attorney, Michael Avenatti, which was obtained from the
   28 following URL: https://twitter.com/MichaelAvenatti/status/985096562677297153.
                                             -5-
                              DECLARATION OF CHARLES J. HARDER
Case 2:18-cv-06893-SJO-FFM Document 39-1 Filed 10/29/18 Page 6 of 7 Page ID #:1073



    1 Mr. Avenatti’s tweet states: “Mr. Trump may be able to engineer the outrageous firing
    2 of Mr. Rosenstein and Mr. Mueller, but he can’t fire me and my client. We are not
    3 going to stop until the truth about the cover-up is fully disclosed to the American
    4 people and justice is served.”
    5         10.   Attached hereto as Exhibit L is a true and correct copy of an August 27,
    6 2018 tweet by Mr. Avenatti, which was obtained from the following URL:
    7 https://twitter.com/MichaelAvenatti/status/1034251238596984832. Mr. Avenatti’s
    8 tweet states: “We are going to continue to push until we force the disclosure of all of
    9 the facts and all of the evidence.”
   10         11.   Attached hereto as Exhibit M is a true and correct copy of an October
   11 23, 2018 tweet by Mr. Avenatti, which was obtained from the following URL:
   12 https://twitter.com/MichaelAvenatti/status/1054911712909033475. Mr. Avenatti’s
   13 tweet states: “Bloomberg: ‘Donald Trump’s most virulent adversary.’ The best
   14 compliment I have ever received. Be clear – we’re not going to stop punching. We
   15 are just getting started. #FightClub”.
   16         12.   Attached hereto as Exhibit N is a true and correct copy of an October 15,
   17 2018 tweet by Mr. Avenatti, which was obtained from the following URL:
   18 https://twitter.com/MichaelAvenatti/status/1052079967444463616. Mr. Avenatti’s
   19 tweet contains a “Statement Re Stormy Daniels Litigation,” which states, in part, that:
   20 “Mr. Harder and Mr. Trump…purposely lied to the press and public…The American
   21 public deserves far better from Mr. Trump. And Mr. Harder.”
   22         13.   Attached hereto as Exhibit O is a true and correct copy of a letter my
   23 office emailed to Plaintiff’s counsel, Mr. Avenatti and Mr. Ibrahim, on October 18,
   24 2018.
   25         14.   Attached hereto as Exhibit P is a true and correct copy of an October 18-
   26 26, 2018 email exchange between myself, Ryan Stonerock, Mr. Avenatti and Mr.
   27 Ibrahim, regarding Mr. Trump’s Motion for Attorneys’ Fees.
   28
                                             -6-
                              DECLARATION OF CHARLES J. HARDER
Case 2:18-cv-06893-SJO-FFM Document 39-1 Filed 10/29/18 Page 7 of 7 Page ID #:1074



    1        15.   On October 26, 2018, my partner, Ryan Stonerock, met and conferred
    2 with Mr. Ibrahim telephonically regarding Mr. Trump’s Motion for Attorneys’ Fees.
    3 The parties were unable reach a resolution, and Mr. Ibrahim advised that Plaintiff will
    4 oppose Mr. Trump’s Motion.
    5        I declare under penalty of perjury under the laws of the United States of
    6 America that the foregoing is true and correct. Executed on October 29, 2018, at
    7 Los Angeles, California.
    8
    9
   10                                      CHARLES J. HARDER
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                             -7-
                              DECLARATION OF CHARLES J. HARDER
